Citation Nr: 0303546	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-13 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.  

(De novo adjudication of the issues of entitlement to service 
connection for PTSD and residuals of a left knee injury will 
be addressed in a separate decision of the Board).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
May 1982.  He served on active duty training and from 
February 1985 to July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for residuals of a left knee injury; and a December 1997 
rating decision which found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for PTSD.  

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge in November 1998.  However, he 
failed to report.  

The Board is undertaking additional development on the issues 
of de novo consideration of entitlement to service connection 
for PTSD and residuals of a left knee injury pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  By an unappealed decision entered in November 1993, the 
RO denied the veteran's original claims for service 
connection for PTSD and residuals of a left knee injury.  

3.  Additional evidence received since the November 1993 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claims for service 
connection for PTSD and residuals of a left knee injury.  


CONCLUSIONS OF LAW

1.  The November 1993 rating decision that that denied 
service connection for PTSD and residuals of a left knee 
injury is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2002).  

2.  The additional evidence received subsequent to the 
November 1993 rating decision is new and material, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  

3.  The additional evidence received subsequent to the 
November 1993 rating decision is new and material, and the 
claim for service connection for residuals of a left knee 
injury is reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2002).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In particular, in an April 2001 letter, the RO advised 
the veteran of the enactment of the VCAA and asked him to 
identify any outstanding evidence in support of his claims.  
Additionally, he was informed that VA would obtain his 
service medical records, VA records, and other pertinent 
federal records.  VA would also make reasonable efforts to 
obtain any identified private medical evidence.  However, it 
was ultimately his responsibility to submit any private 
records.  There is no indication that this correspondence was 
returned as undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and made reasonable attempts to 
obtain any private medical evidence that was identified.  His 
service medical records, private treatment records, and VA 
treatment records were associated with the file.  Lay 
statements that were submitted by the veteran were also 
included in the record.  Furthermore, in light of the 
decision herein, there is no reasonable possibility that 
further assistance would aid in reopening the claims.  

II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A.  PTSD

The veteran's initial claim for service connection for PTSD 
was denied by the RO in a November 1993 rating decision, 
based on a finding that the veteran's alleged stressors could 
not be verified.  The veteran was informed of the RO's 
November 1993 decision, but he did not appeal it.  As such, 
the determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In January 1997, the veteran sought to reopen his claim.  The 
additional evidence submitted included a lay statement from 
J.K., RN, 1st Lt. USAR (Mr. K.).  Mr. K. recalled that he 
served with the veteran during the 1980 Cuban boat lift 
"crisis."  While deployed to Fort Indian Gap, Pennsylvania, 
they were required to control the "riots."  One soldier was 
severely injured and hospitalized.  Since this document 
provides corroborating evidence of a stressor, the Board 
concludes that the additional evidence, when considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  
Accordingly, new and material evidence has been submitted and 
the claim for service connection for PTSD is reopened.  To 
this extent, the appeal is granted.  

B.  Residuals of Left Knee Injury

The veteran's initial claim for service connection for 
residuals of a left knee injury was denied by the RO in a 
November 1993 rating decision, based on a finding that the 
veteran's service medical records did not show that the 
veteran sustained a left knee injury in service, and that the 
veteran's currently diagnosed left knee disorder was not 
shown to be causally related to his active military service.  
The evidence of record at the time of the decision included 
the veteran's service medical records and private and VA 
medical records dated from January 1988 to February 1992 
which showed that the veteran had received treatment for a 
left knee disorder and eventually underwent a total knee 
replacement.  The veteran was informed of the RO's November 
1993 decision, but he did not appeal it.  As such, the 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In October 1995, the veteran sought to reopen his claim.  He 
submitted a February 1997 statement from Mr. K.  Mr. K. 
remarked that he was riding in a jeep with the veteran in 
January 1980 when it was involved in an accident.  Mr. K. 
reported his observation that the veteran sustained severe 
trauma to his left knee.  Since this document provides 
corroborating evidence that the veteran sustained an injury 
to his left knee in service, the Board concludes that the 
additional evidence, when considered in conjunction with the 
record as a whole, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  Accordingly, new and 
material evidence has been submitted and the claim for 
service connection for residuals of a left knee injury is 
reopened.  To this extent, the appeal is granted.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for PTSD is reopened, and the appeal is 
granted to this extent.  

New and material evidence has been submitted, the claim for 
service connection for residuals of a left knee injury is 
reopened, and the appeal is granted to this extent.  


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

